EXHIBIT 10.22

ITT EDUCATIONAL SERVICES, INC.

AMENDED AND RESTATED 2006 EQUITY COMPENSATION PLAN

Amendment to Restricted Stock Unit Award Agreements

This Amendment to Restricted Stock Unit Award Agreements (this “Amendment”),
effective as of January 20, 2014, is by and between ITT Educational Services,
Inc. (the “Company”) and                      (“Grantee”).

Recitals

The Company and Grantee are parties to the following Restricted Stock Unit Award
Agreements:

 

  A. 2006 ITT Educational Services, Inc. Equity Compensation Plan Restricted
Stock Unit Award Agreement, dated as of the 17th day of May, 2011, relating to
1,412 Restricted Stock Units granted by the Company to Grantee (the “2011 Award
Agreement”);

 

  B. 2006 ITT Educational Services, Inc. Equity Compensation Plan Restricted
Stock Unit Award Agreement, dated as of the 22nd day of May, 2012, relating to
1,722 Restricted Stock Units granted by the Company to Grantee (the “2012 Award
Agreement); and

 

  C. ITT Educational Services, Inc. Amended and Restated 2006 Equity
Compensation Plan Restricted Stock Unit Award Agreement, dated as of the 21st
day of May, 2013, relating to 3,598 Restricted Stock Units granted by the
Company to Grantee (the “2013 Award Agreement”).

The 2011 Award Agreement, the 2012 Award Agreement and the 2013 Award Agreement
are referred to collectively herein as the “Award Agreements.”

The Company and the Grantee desire to amend the Award Agreements to provide for
a modification of the treatment of the Restricted Stock Units granted under the
Award Agreements upon a certain type of termination of service with the Company.

In consideration of the foregoing, the provisions set forth herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Grantee agree as follows:

1.                 Paragraph 6 of each of the Award Agreements is hereby deleted
in its entirety and replaced with the following:

 

  6. Termination of Service.

  (a) Upon termination of the Grantee’s service due to death or Disability, the
Period of Restriction with respect to the
Restricted Stock Units will lapse



--------------------------------------------------------------------------------

immediately, and the Restricted Stock Units will be settled immediately
thereafter and paid immediately thereafter in the form specified in paragraph 4
of this Agreement.

  (b) Upon termination of the Grantee’s service due to the expiration of the
last term that the Grantee is permitted to serve pursuant to any then-effective
term or age limitation contained in any Company guideline, policy, principle or
other corporate document that results in the Grantee not being able to be
nominated to a new term of service on the Company’s Board of Directors, the
Period of Restriction with respect to the Restricted Stock Units will lapse
immediately, and the Restricted Stock Units will be settled immediately
thereafter and paid immediately thereafter in the form specified in paragraph 4
of this Agreement.

  (c) Upon termination of the Grantee’s service for any reason other than the
reasons described in this paragraph 6(a) or 6(b), the Grantee will forfeit
immediately after the termination of service all of his or her Restricted Stock
Units that are unvested as of the date of termination of employment or service.

2.                 Except as specifically amended in this Amendment, all
provisions of the Award Agreements shall remain unchanged and in full force and
effect.

The Company and the Grantee have executed this Amendment as of the date first
above written.

 

 

[GRANTEE SIGNATURE] Print Name:  

 

ITT EDUCATIONAL SERVICES, INC. By:  

 

Print Name:  

 

Title:  

 

 

- 2 -